EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Tsai on 7/14/2022.
The application has been amended as follows: 
Claims 16-20 are canceled.
Reasons For Allowance
Claims 1-15 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
	During a telephone interview with Jason Tsai on 7/14/2022, the critical limitation “wherein the control line is configured to provide the display driver signals generated from the display driver circuitry to the gate conductor of the silicon transistor in at least two of the plurality of pixels in the active area, and wherein the control line is formed in a first source-drain layer using material having a second resistance that is less than the first resistance” was agreed to. The applicant contended in the arguments that the teaching of Moriwaki and Takahara could not result in the above quoted limitation. The examiner agreed and allowed the application after incorporating the quoted limitation into all independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 18, 2022